DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over the German Patent (DE 10 2009 040 707 A1) in view of the European Patent (EP 2868987 A1).
6.	Regarding to claims 1 and 5-9, the German reference discloses a filter element (1) comprising: a bellows comprising a pleated filter medium (4), wherein the interface is provided with at least one cutout configured to receive sensor elements (8).  The German reference shows in Figure 1 that the pleated filter medium (1) being a planar panel.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have the edge strips bounding the filter medium (1) so that the filter medium can be served as a cylindrical filter cartridge for any filtering application, as desired, since it is well settled that mere change of shape without affecting the function of the part would have been an obvious design modification.  Eskimo Pie Corp v. Levous et al 3 USPQ 23.  Claim 1 differs from the disclosure of the German reference in that the filter medium further comprises fragrancing elements.  The European reference discloses at least one fragrancing element (40) provided in the interface wherein at least one cutout (21 in Fig. 6) is positioned on a clean gas side of the filter medium (Fig. 8).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide fragrancing element as taught by the European reference in the filter element of the German reference since it is well known in the art that fragrancing element would remove odor when the airstream passes through the filter medium.
7.	Regarding to claim 2, the German reference shows in Figure 1 that at least two cutouts configured to receive at least one sensor element (8); and the European reference shows at least one fragrancing element (40) are provided in the interface.
8.	Regarding to claim 3, the German reference discloses at least two cutouts configured to receive at least two sensor elements (8) are provided in the interface, but not one cutout positioned on a clean gas side of the filter medium and one cutout provided on a raw gas side of the filter medium.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to position the sensor element on a clean gas side of the filter medium or on a raw gas side of the filter medium or both sides, as desired, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
9.	Regarding to claim 4, the European reference discloses one cutout configured to receive at least one fragrancing element (40) is provided in the interface, wherein the at least one cutout (21 in Fig. 6) is positioned on a clean gas side (Fig. 8) of the filter medium, but not one cutout positioned on a raw gas side of the filter medium.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to position the fragrancing element on a clean gas side of the filter medium or on a raw gas side of the filter medium or both sides, as desired, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
10.	Regarding to claim 10, the German reference discloses a transmitter (9 in Fig. 4) being connected to the sensor (8) for data transmission of measurement data from the sensor (8).
11.	Regarding to claim 11, the German reference shows in Figure 2 that the filter medium (1) positioned in a filter frame (11).
12.	Regarding to the recitation “the air filtration being arranged in a motor vehicle or commercial vehicle” of claim 12, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
13.	Regarding to claim 13, the German reference discloses a method for controlling a filter system having the filter arrangement configured to control the filter element (1), comprising: connecting the control device to at least one sensor (8) in the filter element (1) for data transmission; and controlling the filter element (1) based on measured values from the sensor (1) (see Figure 2).
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        September 01, 2022